The decision here turns upon whether the delivery of the sum to the county treasurer on April 14, 1930, was a payment of the tax on that day.
Prior to the amendment added by the act of 1933 to section 3 of the act relating to a tax on devises, inheritances and gifts, no statutory provision was made for the deposit of a sum to be applied towards the payment of the transfer tax in advance of its actual determination. (Cahill's Stat. 1931, chap. 120, par. 398, p. 2389; Smith's Stat. 1931, chap. 120, par. 377, p. 2454.) Provision is now made by such amendment for such deposit with the county treasurer before the ascertainment of the tax and for the immediate payment thereof by him to the State. Cahill's Stat. 1933, p. 2383; Smith's Stat. 1933, pp. 2437, 2438.
In construing a statute the legislative intent should be ascertained from the whole act as well as from the different parts thereof. Section 20 of the act (Cahill's Stat. 1931, p. 2393; Smith's Stat. 1931, p. 2457;) provided that the county treasurer should on the first day of each month transmit to the State Treasurer all such taxes so collected prior thereto and not theretofore remitted. The proceedings for the determination and collection of a transfer tax are regulated and controlled by the statute. There is no power in any official to grant any discount from the amount of the tax or waive any interest thereon unless such power is conferred by the statute. (People v. Baldwin, 287 Ill. 87.) It was manifestly the legislative intent to encourage the early payment of the tax so that the funds should be speedily available to the State for use by it in liquidating State governmental expenses. For that reason the discount of five per cent was permitted if the tax was paid within eight *Page 52 
months subsequent to the decedent's death, and for the same reason the act provided for the payment of interest at six per cent by those estates not paying the tax within eight months from the date of death. The payment contemplated by the statute was not a conditional payment but an unqualified payment, by which the title to the money paid in liquidation of the transfer tax was instantly passed to the State for its unrestricted use, conformable to the provisions of the statute.
In order that an heir or devisee might secure the benefit of the statutory discount and not be charged with interest on account of the failure of any executor, administrator or representative of the State promptly to institute proceedings for the determination of the tax, section 11 of the act provided that application for the assessment of the tax might be made by any interested person. While it is not the duty of such interested person to institute such proceedings under the statute, yet he has that privilege. Manifestly, one of the objects sought to be attained by this provision was, in the event of delay, that the rights of the heir, devisee or beneficiary might not be prejudiced but the discount obtainable and the interest saved by the prompt payment of the tax should be available to him if he was diligent even though the executor, administrator or State official charged with the collection of the tax was dilatory. The record does not disclose who instituted the proceeding to have the transfer tax fixed nor who was responsible for the delay in the adjudication of the amount of the tax due, but it is obvious that the proceeding was unduly delayed, either in the institution thereof or its prosecution to a final conclusion. The receipt issued by the county treasurer did not show a pre-payment of the tax. The receipt recites that the sum is received "as a deposit to apply in payment of inheritance tax to be subsequently fixed by county judge."
Clearly, under this instrument it was not contemplated that the fund, or any part thereof, should be paid over to *Page 53 
the State Treasurer, as provided by section 20, until the amount of the tax was subsequently fixed. Manifestly, it was intended that the county treasurer should hold the fund not as a payment of the tax but as a "deposit," as so unequivocally recited in the receipt, from which "deposit" the tax was ultimately to be paid when subsequently fixed, and the remainder, if any, returned to the tax-payer. The statute made no provision for a "deposit," and if there was a defect in the statute the remedy was in the legislature and not by judicial interpretation. The amendatory act of 1933, by which provision is made for the payment of the amount of the anticipated tax in advance of its ascertainment, manifestly discloses that prior to the passage of such amendatory act the legislative intent was not to authorize the receipt by the county treasurer of the tax prior to the determination thereof, with the attendant benefits to those liable for the tax.
It is admitted by the pleadings that no part of the fund was paid over to the State Treasurer until after the tax was assessed by the order of September 25, 1930. The obvious design in the delivery of the money here to the county treasurer on April 14, 1930, was, that such fund should be retained by him until the amount of the tax was at some future time adjudicated and the money then applied toward the discharge of the tax. Under the method followed by the tax-payer here, she expected to receive the benefit of the discount authorized by the statute by punctual payment within the statutory period of grace allowed, and she likewise expected to avoid liability for interest by making the so-called deposit with the county treasurer. The State by such plan secured no immediate use of the funds by virtue of the so-called deposit, but as a practical result lost the statutory discount as well as the interest which would otherwise have accrued for failure to pay the tax within the statutory eight months' period. There was no provision of the statute then in force which would enable *Page 54 
a tax-payer to obtain the benefit of the statutory discount, as well as the avoidance of the requirement for the payment of interest, by making a deposit or payment of a transfer tax to the county treasurer in advance of the order of the judge determining the tax. While such provision might have been desirable, the defect, if any existed, was in the legislative act, and we cannot by judicial decision read into the statute a provision not authorized directly or by implication by the statute itself. The method pursued here was clearly a device by which, without statutory authority, the money was placed with the county treasurer as a deposit and not as a payment, for the purpose of giving to the tax-payer the benefit of the statutory discount and also avoiding the liability for interest for failure to pay within the period fixed by the statute.
The demurrer to the answer to the petition for writ ofmandamus should be overruled, the writ denied and the petition dismissed.